f
                  Case 3:20-cr-02364-DMS Document 38 Filed 10/30/20 PageID.79 Page 1 of 2
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                            UNITED STATES DISTRICT COUR
                                               SOUTHERN DISTRICT OF CALIFORNIA                                      OCT 3 0 2020
                      UNITED STATES OF AMERICA
                                       V.                                (For Offenses Committed On or

                         ADRIAN HERNANDEZ                                   Case Number:          20CR2364-.DMS

                                                                         Kathryn Thickstun CJA
                                                                         Defendant's Attorney
    USM Number                         60545298

     • -
    THE DEFENDANT:
     1251 pleaded guilty to count(s)        1 of the Information

     D  was found guilty on count(s)
        after a olea ofnot guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count ·
    Title & Section                     Nature of Offense                                                               Number(s)
    18 USC 751 and 4082(a)              ESCAPE                                                                             1




         The defendant is sentenced as provided in pages 2 through                2             of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D      The defendant has been found not guilty on count( s)

    D      Count(s)                            is                             dismissed on the motion of the United States.
                   -------------
           Assessment: $100.00 ordered waived.


    D      JVTA Assessment*:$
           *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    1251No fine                   •
                                  Forfeiture pursuant to order filed                                     , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change ofname, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                         October 30 2020


                                                                        HON. Dana M'.annZ
                                                                        UNITED STATES DISTRICT JUDGE
    '   .             Case 3:20-cr-02364-DMS Document 38 Filed 10/30/20 PageID.80 Page 2 of 2
•
        AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

            DEFENDANT:               ADRIAN HERNANDEZ                                                          Judgment - Page 2 of 2
            CASE NUMBER:             20CR2364-DMS

                                                             IMPRISONMENT
            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
            TIME SERVED consecutive to 17cr0741-DMS.




            D     Sentence imposed pursuant to Title 8 USC Section l 326(b).
            •     The court makes the following recommendations to the Bureau of Prisons:




            •     The defendant is remanded to the custody of the United States Marshal.

            •     The defendant must surrender to the United States Marshal for this district:
                  •    at _ _ _ _ _ _ _ _ _ A.M.                         on
                                                                              -------------------
                  •    as notified by the United States Marshal.

                  The defendant prnst surrender for service of sentence at the institution designated by the Bureau of
            •     Prisons:
                  •    on or before
                  •    as notified by the United States Marshal.
                  •    as notified by the Probation or Pretrial Services Office.

                                                                  RETURN

            I have executed this judgment as follows:

                 Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __


            at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                           UNITED STATES MARSHAL



                                               By                    DEPUTY UNITED STATES MARSHAL



                                                                                                                 20CR2364-DMS
